TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00492-CV


Renee Hopwood, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 245,862-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Renee Hopwood filed this accelerated appeal from the district court's "Decree of
Termination and Order Appointing Managing Conservator" (order) terminating her parental rights
to her minor children, K.L.R., M.A.D., M.R.E., and M.R.M.E.; granting her supervised visitation
with her minor child D.D.H.-B.; and appointing D.D.H.-B.'s biological father as sole managing
conservator.
		Hopwood's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967) by presenting a professional evaluation of the record and demonstrating why there are
no arguable grounds to be advanced on appeal.  See also Taylor v. Texas Dep't of Protective &
Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex. App.--Austin 2005, pet. denied) (applying Anders
procedure in appeal from termination of parental rights).  Counsel certified to this Court that he
provided Hopwood with a copy of the Anders brief and notice of her right to examine the appellate
record and file a pro se brief.  Hopwood did not file a pro se brief.
		We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  Finding nothing in the record that might arguably support an appeal, we grant
counsel's motion to withdraw and affirm the district court's order.


  
 Jeff Rose, Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Affirmed
Filed:   January 27, 2012